Citation Nr: 0408566	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral foot disability.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for elevated 
cholesterol.

5.  Entitlement to service connection for arteriosclerotic 
heart disease.  


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Wichita, 
Kansas.

The claim for entitlement to service connection for a skin 
rash and the reopened claims for entitlement to service 
connection for a right knee disorder and bilateral feet 
disorders are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The RO previously denied a claim for service connection 
for a right knee disorder.  The veteran was notified of his 
procedural and appellate rights in an April 1986 letter; 
however, he did not perfect an appeal.

2.  New evidence received since the RO's April 1986 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The RO previously denied a claim for service connection 
for a bilateral foot disorder.  The veteran was notified of 
his procedural and appellate rights in an April 1986 letter; 
however, he did not perfect an appeal.

4.  New evidence received since the RO's April 1986 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  High serum cholesterol is a laboratory finding, and not 
considered a disability or disease for VA purposes.

6.  Arteriosclerotic heart disease was not present in service 
or until many years thereafter, and is not shown to be 
related to service or an incident of service origin.


CONCLUSIONS OF LAW

1.  The RO's April 1986 decision, which denied a claim for a 
right knee disorder is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
RO's April 1986 decision, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The RO's April 1986 decision, which denied a claim for a 
bilateral foot disorder is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been received since the 
RO's April 1986 decision, and the claim for a bilateral foot 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

5.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection. 38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 2002); 38 C.F.R. § 3.303(c) (2003).

6.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in June 2001 
prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Although this 
notice appears to have erroneously given a deadline of June 
2006 to provide evidence, it predated the rating on appeal.  
The appellant was further notified, by means of the 
discussion in the June 2001 rating decision and May 2003 
statement of the case (SOC), of the applicable law and 
reasons for the denial of his claim, including the duty to 
notify under the VCAA.  Thus the RO is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 5 
years from the date of the letter.  Although this notice 
appears to have erroneously given a deadline of June 2006 to 
provide evidence, the RO further advised the claimant that if 
no information and evidence had been received within a year 
of the date of the letter, and he was entitled to benefits, 
the date of payment would be based on the date evidence was 
received at the RO.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651, (to be codified at 38 U.S.C. 
§§ 5109B, 7112) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the record includes VA medical 
records, private medical records and VA examination reports.  
No current medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision of the issues below does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).



I. New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  

A.  Right Knee Disability

At the time of the prior rating decision with notice of the 
denial sent in April 1986, the record included service 
medical records showing treatment for right knee problems.  
In March 1968 he was seen for onset of pain and swelling of 
the right knee with no history of trauma.  He was seen for a 
right knee injury after he fell on it in 1972 and was 
diagnosed with a probable mild contusion.  He was seen in 
March 1973 for pain in the right leg from the knee down.  His 
separation examination of July 1985 showed no abnormal 
musculoskeletal findings on examination, although a history 
was given of swollen painful right knee in the report of 
medical history.  The December 1985 VA examination noted a 
history of right knee injury in service, with no clinical 
findings of a right knee abnormality other than mild 
crepitation on movement.  

Evidence received after April 1986 includes a private medical 
records showing current right knee disability.  A December 
1990 medical record shows that the veteran had fluid 
aspirated from his right knee.  In May 1995, the veteran 
complained of pain and effusion in the right knee.  In March 
1996, he underwent arthroscopic surgery of the right knee.  
The diagnosis included a posterior horn tear of the medial 
meniscus and grade III chondromalacia of the medial femoral 
condyle of the right knee.

Such evidence, presumed credible, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.

B.  Bilateral Foot Disability

At the time of the prior rating decision with notice of the 
denial sent in April 1986, the record included service 
medical records showing treatment for bilateral foot 
problems.  The veteran was treated for pain of the left foot 
and cellulitis of the left foot in May 1980.  In October 1983 
he was treated for symptoms of Morton's neuroma of the right 
foot, with pain on and off for one year.  He also was noted 
to have a corn and athletes foot.   In October 1984 he was 
treated for a corn of the right foot, as well as for athletes 
foot.  The July 1985 separation examination's report of 
medical history noted a history of foot trouble although 
clinical findings were normal.  Likewise the December 1985 VA 
examination revealed normal clinical examination although 
complaints of pain in the feet were noted.  

Evidence received after April 1986 includes private records 
showing treatment for  foot complaints.  A July 1997 
treatment record revealed complaints of foot pain, although 
it was not clear whether one or both feet was affected.  The 
physician told him he had plantar fasciitis and recommended 
special shoes and inserts.  He was seen for right foot 
problems, diagnosed as plantar fasciitis in July 2000.

Such evidence, presumed credible, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular disease if such are 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
(2003).  In addition, a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Furthermore, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 
1131 should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A.  Cholesterol

The veteran contends that he is entitled to service 
connection for high cholesterol because he was shown to have 
elevated readings in service.  A February 1984 coronary 
artery risk evaluation revealed that the veteran had a 
cholesterol level of 237.  The report of his July 1985 
separation examination showed a reading of 234.  Private 
medical records reveal continued concerns with elevated 
cholesterol.  In November 1994 he was noted to have high 
cholesterol and was placed on a diet to reduce his 
cholesterol.  A September 1995 cardiovascular examination 
revealed cholesterol readings of 210 and 227 in July 1994 and 
September 1994.  His cholesterol continued to be monitored 
through the late 1990's.  

With respect to the veteran's claimed high cholesterol, the 
Board acknowledges findings in the service medical records 
and post-service treatment reports have showed elevated serum 
cholesterol; however, such readings are actually laboratory 
results and are not, in and of themselves, disabilities.  See 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

In this instance, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the U.S. Court of Appeals for Veterans Claims, 
which interpreted the requirement of current disability thus: 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110. In the 
absence of proof of a present disability there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
It is not a disease or injury, and thus cannot be a 
disability for purposes of VA compensation.

High cholesterol itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  Inasmuch as the veteran 
has no current diagnosis of a chronic disability manifested 
by high cholesterol, there is no legal basis to grant this 
claim.  As the law, rather than the evidence, is dispositive 
in this case, the claim is denied. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). Accordingly, the veteran's claim 
of service connection high cholesterol must be denied.

B.  Arteriosclerotic Heart Disease

The veteran contends that he should be entitled to service 
connection for heart disease as secondary to having had 
elevated cholesterol in service.  

Service medical records do not reveal any evidence of 
cardiovascular disease or subjective heart complaints.  The 
July 1985 retirement examination reflected normal examination 
of the heart, with blood pressure readings of 110/64.  The 
accompanying report of medical history was negative for 
complaints of heart trouble or blood pressure trouble.

The report of a December 1985 VA examination revealed the 
cardiovascular system to be normal on examination, with the 
heart to have regular rate and rhythm.  No murmurs were heard 
and no bruits were heard.  Peripheral pulses were good.  

Cardiovascular problems were first shown in the early 1990's.  
In July 1994 the veteran was seen by his family doctor for 
left sided chest pain and was referred to a cardiologist.  
Within the same month, he underwent an angiogram and 
angioplasty for angina and was found to have left anterior 
descending (LAD) and left circumflex stenosis.  He continued 
to exhibit symptoms of cardiac pathology and was noted to 
have mild to moderate proximal LAD disease in September 1994.  
He continued to receive follow up treatment for 
cardiovascular pathology throughout the remainder of the 
1990's and 2000.  In January 2000 he underwent a treadmill 
myocardial perfusion study for precordial chest pain and 
coronary disease.  His treating cardiologist submitted a 
letter in July 2001 stating that the veteran had unstable 
angina in July 1994 and had high cholesterol that had been 
treated with medicine.  This physician stated that his 
elevated cholesterol was one factor leading to his heart 
problem in 1994.  

A review of the evidence reflects that the veteran's heart 
pathology was not shown in service, nor did it become 
manifest within one year of his discharge.  The evidence 
reflects that the disorder became manifest in July 1994, 
nearly 10 years after discharge.  Although the veteran has 
argued that his heart disorder should be service connected as 
secondary to high cholesterol shown in service, the Board 
notes that for reasons stated above, elevated cholesterol is 
not a disability for VA purposes.  

Thus, the Board finds that the veteran's current heart 
disorder is not shown to have been acquired in service, or to 
have manifested to a compensable degree within a year 
thereafter. Based on review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against service connection for arteriosclerotic heart 
disease.  Accordingly, the appeal must be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened; to this extent only, the appeal is 
granted.

Service connection for high cholesterol is denied.

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence shows that the veteran had treatment 
for foot problems and right knee problems in service.  The 
evidence also shows that the veteran was treated in service 
for various skin problems, including athlete's foot treated 
repeatedly in service and a rash over his chest in 1973.  The 
evidence shows problems with his right knee, feet and skin 
after service.  Right knee and foot problems are shown up 
through early 2000.  Fungal skin problems are shown to be a 
recurrent problem as noted in an August 1991 treatment 
record.  

In view of the evidence currently of record, VA examinations 
are indicated to ascertain whether there is any relationship 
between the post service foot, skin and right knee 
disabilities to those shown in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the AMC for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC must schedule the veteran for 
appropriate orthopedic, skin and foot 
examinations for the purpose of 
determining the nature and etiology of 
any disability that may be present.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiners; the examiners should 
indicate in the examination reports that 
the claims file was reviewed.  

Right Knee Orthopedic Examination

Following a review of the claims file and 
conduction of a clinical orthopedic 
evaluation, the examiner should opine 
whether it is at least as likely as not 
that the veteran has a right knee 
disability, if any, is related to 
service, to include the knee injury shown 
in service.  An opinion should also be 
given as to whether there is any right 
knee arthritis shown to have been 
manifest to a compensable degree within 
one year of discharge from service.  A 
rationale for any opinion expressed 
should be provided, and the examiner 
should provide separate opinions for each 
diagnosis rendered, to include any 
significant symptoms related thereto.   

Bilateral Foot Examination

Following a review of the claims file and 
conduction of a clinical foot disorder 
examination, the examiner should opine 
whether it is at least as likely as not 
that the veteran has a current disability 
of either foot, if any, that is related 
to service, to include the foot problems 
treated in service.  A rationale for any 
opinion expressed should be provided.

Skin Examination

Following a review of the claims file and 
conduction of a clinical dermatological 
examination, the examiner should opine 
whether it is at least as likely as not 
that the veteran has a current skin 
disorder, if any, that is related to 
service, to include the various skin 
problems and fungal infections treated in 
service.  A rationale for any opinion 
expressed should be provided.

3.  The AMC should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



